IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                               No. 05-20730
                                                                   September 26, 2007
                             Summary Calendar
                                                                 Charles R. Fulbruge III
                                                                         Clerk
UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

PETER JAMES HOLLER

                                          Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:87-CR-74-2


Before KING, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
      Peter James Holler, federal prisoner # 38320-079, appeals the magistrate
judge’s order dated June 17, 2005, denying his request for transcripts from the
court proceedings associated with his 1987 conviction. Holler challenges his
1987 indictment and conviction and argues that the district court violated his
constitutional rights during his 28 U.S.C. § 2255 proceedings.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-20730

      This court must examine the basis of its jurisdiction on its own motion if
necessary. Mosley v. Cosby, 813 F.2d 659, 660 (5th Cir. 1987). The magistrate
judge’s order denying Holler’s motion was entered on June 17, 2005. Although
Holler filed a motion to dismiss his conviction and a “motion for appeal and/or
habeas corpus,” Holler did not “clearly evince” his intent to appeal the order.
See Mosley, 813 F.2d at 660. Rather, Holler sought to have his conviction
reversed or the judgment denying his § 2255 motion vacated. This motion
should not have been construed as a notice of appeal, but rather an unauthorized
motion which the district court was without jurisdiction to entertain. See United
States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).
      Accordingly, Holler’s appeal is DISMISSED for want of jurisdiction.




                                       2